- Midland National Life Insurance Company Jason L. Bradshaw Senior Variable Compliance Consultant North American Companies for Life and Health Insurance 525 West Van Buren · Chicago, Illinois 60607 Phone: 800.800.3656, Ext. 27878 · Fax: 312.648.7778 E-Mail : jbradshaw@sfgmembers.com April 26 , 201 3 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Midland National Life Separate Account C File Number 333-176870 – LiveWell Variable Annuity Commissioners: Enclosed for filing is a copy, including exhibits, of Post-Effective Amendment Number 3 to the above referenced Form N-4 Registration Statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b)(4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any comments or questions about this filing, please contact Fred Bellamy of Sutherland Asbill & Brennan LLP at 202-383-0126 or fred.bellamy@sutherland.com. Sincerely, /s/ Jason L. Bradshaw Jason L. Bradshaw Senior Variable Compliance Consultant cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on April 26, 2013 Registration Nos. 333- 176870 811-07772 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. o Post-Effective Amendment No. 3 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY o ACT OF 1940 Amendment No. x MIDLAND NATIONAL LIFE SEPARATE ACCOUNT C (Exact Name of Registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) One Sammons Plaza, Sioux Falls, SD 57193 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (605) 335-5700 Name and Address of Agent for Service: Copy to: Victoria E. Fimea Frederick R. Bellamy, Esq. Senior Vice President, General Counsel & Secretary Sutherland Asbill & Brennan LLP Midland National Life Insurance Company 700 Sixth Street, NW, Suite 700 Sammons Financial Group Washington, DC 20001-3980 4350 Westown Parkway West Des Moines, IA 50266 It is proposed that this filing will become effective: o Immediately upon filing pursuant to paragraph (b) of Rule 485 x On May 1, 2013 pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a) of Rule 485 o On pursuant to paragraph (a) of Rule 485 Title of securities being registered: LiveWell Variable Annuity Individual Flexible Premium Variable Annuity Contracts. LiveWell Variable Annuity Prospectus May 1, 2013 An Individual Flexible Premium Deferred Variable Annuity issued by: Midland National Life Insurance Company through the Midland National Life Separate Account C This prospectus describes what You should know before purchasing the LiveWell Variable Annuity contract. Please read this prospectus carefully and keep it for future reference. The LiveWell Variable Annuity (the “Contract”) is designed to aid in long-term financial planning and provides for accumulation of capital on a tax-deferred basis for retirement or other savings needs. The minimum initial premium for a Contract is $10,000. The investment options available under your Contract are listed on the next page. No one insures or guarantees any of these investments. Separate prospectuses describe the investment objectives, policies and risks of each investment option . Replacing an existing annuity with the Contract may not be of financial benefit to you. Your existing annuity may be subject to fees or penalties on surrender. Compare the fees, charges, coverage provisions and limitations, if any, of your existing contract with those of the Contract described in this prospectus. We pay compensation to broker/dealers whose registered representatives sell the Contract. See “Distribution of the Contracts” for additional information about the amount of compensation We pay. A Statement of Additional Information (“SAI”) about the contract and the Midland National Life Separate Account C, dated May 1, 2013 has been filed with the Securities and Exchange Commission (“SEC”). The SAI is available free of charge by accessing the SEC’s Internet website (www.sec.gov) or upon request, free of charge, by writing to Us at Our Customer Service Center , Midland National Life Insurance Company, P.O. Box 758547, Topeka, Kansas 66675-8547 or by calling Our Customer Service Center toll-free (866) 747-3421. The table of contents of the SAI is included at the end of this prospectus and is incorporated herein by reference. The SEC maintains a website (www.sec.gov) that contains the SAI, material incorporated by reference, and other information regarding registrants that file electronically with the SEC. You may allocate Your premiums to the Separate Account investment options (see Definitions) that invest in a specified mutual fund portfolio. The investment options are part of the following series funds or trusts: · The Alger Portfolios · Lazard Retirement Series, Inc. · AllianceBernstein Variable Products Series Fund, Inc. · Legg Mason Partners Variable Equity Trust · American Century Variable Portfolios, Inc. · Legg Mason Partners Variable Income Trust · BlackRock Variable Series Funds, Inc. · Lord Abbett Series Fund, Inc. · Calvert Variable Series, Inc. · MFS Variable Insurance Trust · DWS Variable Insurance Portfolios · Northern Lights Variable Trust · Eaton Vance Variable Trust · PIMCO Variable Insurance Trust · Fidelity Variable Insurance Products · Pioneer Variable Contracts Trust · Franklin Templeton Variable Insurance Products Trust · The Prudential Series Funds · Guggenheim Variable Funds · Royce Capital Fund · Ivy Funds Variable Insurance Portfolios · Van Eck VIP Trust · Janus Aspen Series Your accumulation value in the investment options will increase or decrease based on investment performance of the mutual fund portfolios. You bear this risk. No one insures or guarantees any of these investments. Separate prospectuses describe the investment objectives, policies and risks of the portfolios. NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE CONTRACT DESCRIBED IN THIS PROSPECTUS IS NOT A BANK DEPOSIT, NOT AN OBLIGATION OF A BANK, AND IS NOT GUARANTEED BY A BANK. THIS CONTRACT IS NOT INSURED OR GUARANTEED BY THE FDIC, THE FEDERAL RESERVE BOARD, OR ANY OTHER GOVERNMENT AGENCY. THE CONTRACT INVOLVES INVESTMENT RISK INCLUDING POSSIBLE LOSS OF PRINCIPAL. The Separate Account investment options (the “subaccounts”) currently available under Your Contract are: 1. Alger Capital Appreciation Portfolio Class S 57. Ivy Funds VIP Science and Technology 2. AllianceBernstein VPS Dynamic Asset Allocation Portfolio B 58. Ivy Funds VIP Small Cap Growth 3. AllianceBernstein VPS Real Estate Investment Portfolio B 59. Ivy Funds VIP Small Cap Value 4. AllianceBernstein VPS Small/Mid Cap Value Portfolio B 60. Janus Aspen Balanced Portfolio Service Shares 5. American Century VP Inflation Protection Fund II 61. Janus Aspen Flexible Bond Portfolio Service Shares 6. American Century VP Mid Cap Value Fund II 62. Janus Aspen Global Research Portfolio5 Service Shares 7. American Century VP Ultra Fund II 63. Janus Aspen Global Technology Portfolio Service Shares 8. American Century VP Value Fund II 64. Janus Aspen Janus Portfolio Service Shares 9. BlackRock Basic Value V.I. Fund Class III 65. Janus Aspen Overseas Portfolio Service Shares 10. BlackRock Capital Appreciation V.I. Fund Class III 66. Janus Aspen Perkins Mid Cap Value Portfolio Service Shares 11. BlackRock Equity Dividend V.I. Fund Class III 67. Lazard Retirement Multi-Asset Targeted Volatility Portfolio Service Shares 12. BlackRock Global Allocation V.I. Fund Class III 68. Lazard Retirement International Equity Portfolio Service Shares 13. BlackRock Large Cap Core V.I. Fund Class III 69. Legg Mason Dynamic Multi-Strategy VIT Portfolio Class II 14. BlackRock Large Cap Growth V.I. Fund Class III 70. Lord Abbett Series Fund Bond Debenture Portfolio VC 15. Calvert VP SRI Equity Portfolio 71. Lord Abbett Series Fund Developing Growth Portfolio VC 16. Calvert VP SRI Mid Cap Growth Portfolio 72. Lord Abbett Series Fund Fundamental Equity Portfolio VC 17. ClearBridge Variable Equity Income Portfolio1 Class II 73. MFS VIT II Bond Portfolio Service Class 18. ClearBridge Variable Mid Cap Core Portfolio2 Class II 74. MFS VIT II Emerging Markets Equity Portfolio Service Class 19. ClearBridge Variable Small Cap Growth Portfolio3 Class II 75. MFS VIT II Global Tactical Allocation Portfolio Service Class 20. DWS Alternative Asset Allocation VIP Portfolio Class B 76. MFS VIT II International Value Portfolio Service Class 21. DWS Equity 500 Index VIP Class B 77. MFS VIT II New Discovery Portfolio Service Class 22. DWS Global Small Cap Growth VIP Class B 78. MFS VIT II Technology Portfolio Service Class 23. DWS Large Cap Value VIP Class B 79. MFS VIT II Utilities Portfolio Service Class 24. DWS Small Cap Index VIP Class B 80. Mutual Global Discovery Securities Fund Class 2 25. DWS Small Mid Cap Value VIP4 Class B 81. Mutual International Securities Fund Class 2 26. Eaton Vance VT Floating-Rate Income 82. Mutual Shares Securities Fund Class 2 27. Eaton Vance VT Large-Cap Value 83. PIMCO All Asset Portfolio Advisor Class 28. Fidelity® VIP Contrafund® Portfolio Service Class 2 84. PIMCO CommodityRealReturn® Strategy Portfolio Advisor Class 29. Fidelity® VIP Emerging Markets Portfolio Service Class 2 85. PIMCO Emerging Markets Bond Portfolio Advisor Class 30. Fidelity® VIP FundsManager 50% Portfolio Service Class 2 86. PIMCO Global Bond Portfolio (Unhedged) Advisor Class 31. Fidelity® VIP FundsManager 70% Portfolio Service Class 2 87. PIMCO Global Multi-Asset Portfolio Advisor Class 32. Fidelity® VIP FundsManager 85% Portfolio Service Class 2 88. PIMCO High Yield Portfolio Advisor Class 33. Fidelity® VIP High Income Portfolio Service Class 2 89. PIMCO Low Duration Portfolio Advisor Class 34. Fidelity® VIP Mid Cap Portfolio Service Class 2 90. PIMCO Real Return Portfolio Advisor Class 35. Fidelity® VIP Money Market Portfolio Service Class 2 91. PIMCO Short-Term Portfolio Advisor Class 36. Fidelity® VIP Overseas Portfolio Service Class 2 92. PIMCO Total Return Portfolio Advisor Class 37. Fidelity® VIP Real Estate Portfolio Service Class 2 93. Pioneer Bond VCT Portfolio Class II 38. Fidelity® VIP Strategic Income Portfolio Service Class 2 94. Pioneer Equity Income VCT Portfolio Class II 39. Fidelity® VIP Value Strategies Portfolio Service Class 2 95. Pioneer Fund VCT Portfolio Class II 40. Franklin Income Securities Fund Class 2 96. Pioneer High Yield VCT Portfolio Class II 41. Franklin Rising Dividends Securities Fund Class 2 97. Pioneer Strategic Income VCT Portfolio Class II 42. Guggenheim VT DWA Sector Rotation 98. Power Income VIT Fund Class 2 43. Guggenheim VT Global Managed Futures Strategy Fund 99. Prudential Series Fund Jennison 20/20 Focus Portfolio Class II 44. Guggenheim VT Multi-Hedge Strategies Fund 100. Prudential Series Fund Natural Resources Portfolio Class II 45. Guggenheim VT Small Cap Value Series Q 101. Prudential Series Fund SP Prudential U.S. Emerging Growth Portfolio Class II 46. Guggenheim VT U.S. Long Short Momentum 102. Royce Capital Fund - Micro-Cap Portfolio Service Class 47. Ivy Funds VIP Asset Strategy 103. Royce Capital Fund - Small-Cap Portfolio Service Class 48. Ivy Funds VIP Balanced 104. Rydex VT Biotechnology Fund 49. Ivy Funds VIP Dividend Opportunities 105. Rydex VT S&P 500 Pure Growth Fund 50. Ivy Funds VIP Energy 106. Rydex VT S&P MidCap 400 Pure Growth Fund 51. Ivy Funds VIP Global Bond 107. Templeton Developing Markets Securities Fund Class 2 52. Ivy Funds VIP Global Natural Resources 108. Templeton Foreign Securities Fund Class 2 53. Ivy Funds VIP Growth 109. Templeton Global Bond Securities Fund Class 2 54. Ivy Funds VIP International Core Equity 110. Van Eck VIP Global Hard Assets Fund S 55. Ivy Funds VIP International Growth 111. Western Asset Variable Global High Yield Bond Portfolio Class II 56. Ivy Funds VIP Mid Cap Growth 1Formerly Legg Mason ClearBridge Variable Equity Income Builder Portfolio 4Formerly DWS Dreman Small Mid Cap Value VIP 2Formerly Legg Mason ClearBridge Variable Mid Cap Core Portfolio 5Formerly Janus Aspen Worldwide Portfolio Service Shares 3Formerly Legg Mason ClearBridge Variable Small Cap Growth Portfolio These investment options are open to new premiums and investment transfers. More information can be found in the appendices. “APPENDIX A – SEPARATE ACCOUNT INVESTMENT OPTIONS” highlights each subaccount’s investment objectives and adviser. If You have received a summary prospectus for any of the investment options available through Your Contract, You may obtain a full prospectus and other Fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information, shown on the front of the Fund’s summary prospectus. Table of Contents DEFINITIONS. 6 SUMMARY 8 Features of LiveWell Variable Annuity. 8 Your “Free Look” Right 8 Your Accumulation Value. 8 Flexible Premium Payments. 8 Investment Choices. 9 Transfers. 9 Frequent or Disruptive Transfers. 9 Surrenders and Partial Withdrawals. 10 Administrative Procedures. 10 Risk of Increases in Fees and Charges. 11 Death Benefit 11 Fees and Expenses. 11 Periodic Charges Other Than Portfolio Expenses. 11 Range of Annual Operating Expenses for the Portfolios1 12 Expense Examples. 12 Financial Information. 12 Charges and Fees. 12 Surrender Charge. 13 Mortality and Expense Risk Charge. 13 Asset Based Administration Charge. 13 Quarterly Contract Maintenance Fee. 13 Premium Taxes. 13 ADDITIONAL INFORMATION ABOUT LIVEWELL VARIABLE ANNUITY 13 Suitability of the Contract 13 Other Products. 13 Inquiries and Correspondence. 14 Electronic Account Information. 14 State Variations. 14 Our Separate Account C and Its Investment Options. 15 Amounts in Our Separate Account 15 We Own the Assets of Our Separate Account 16 Our Right to Change How We Operate Our Separate Account 16 DETAILED INFORMATION ABOUT THE CONTRACT. 17 Requirements for Issuance of a Contract 17 Free Look. 17 Tax-Free “Section 1035” Exchanges. 17 Premium Payments. 18 Allocation of Premium Payments. 18 Changing Your Premium Allocation Percentages. 18 Your Accumulation Value. 18 Transfers of Accumulation Value. 18 Transfer Limitations. 19 Surrenders and Partial Withdrawals. 21 Systematic Withdrawals. 22 Dollar Cost Averaging. 22 Portfolio Rebalancing. 23 Death Benefit 23 CHARGES, FEES AND DEDUCTIONS. 24 Mortality and Expense Risk Charge. 24 Asset Based Administration Charge. 24 Quarterly Contract Maintenance Fee. 25 Transfer Charge. 25 Charges in the Funds. 25 Premium Taxes. 25 Other Taxes. 25 FEDERAL TAX STATUS. 25 Introduction. 25 Annuity Contracts in General 25 Qualified and Non-Qualified Contracts. 26 Minimum Distribution Rules and Eligible Rollover Distributions. 26 Diversification and Distribution Requirements. 26 Surrenders and Partial Withdrawals. 26 Multiple Contracts. 27 Withholding. 27 Annuity Payments. 27 Partial Annuitization. 27 Medicare Tax. 28 Federal Defense of Marriage Act 28 Annuity Contracts Purchased by Nonresident Aliens and Foreign Corporations. 28 Taxation of Death Benefit Proceeds. 28 Transfers, Assignments or Exchange of Contracts. 28 Possible Tax Law Changes. 29 Federal Estate, Gift and Generation-Skipping Transfer Taxes. 29 Annuity Purchases by Residents of Puerto Rico. 29 Foreign Tax Credits. 29 Maturity Date. 29 Electing an Annuity Payment Option. 29 Fixed Payment Options. 30 Payment Options. 30 ADDITIONAL INFORMATION 31 Midland National Life Insurance Company. 31 Our Financial Condition. 31 Fund Voting Rights. 31 How We Determine Your Voting Shares. 32 Voting Privileges of Participants in Other Companies. 32 Our Reports to Owners. 32 Contract Periods, Anniversaries. 32 Dividends. 32 Performance. 33 Change of Address Notification. 33 Modification to Your Contract 33 Your Beneficiary. 33 Assigning Your Contract 34 When We Pay Proceeds from This Contract 34 Distribution of the Contracts. 34 Regulation. 35 Legal Proceedings. 35 Legal Matters. 36 Financial Statements. 36 STATEMENT OF ADDITIONAL INFORMATION 37 APPENDIX A – SEPARATE ACCOUNT INVESTMENT OPTIONS. 38 Investment Policies of the Funds’ Portfolios. 38 Availability of the Portfolios. 45 APPENDIX B – STATE VARIATIONS. 46 CONDENSED FINANCIAL INFORMATION 47 DEFINITIONS For Your convenience, below is a glossary of the special terms We use in this prospectus. These terms are generally in bold face type throughout this document. Accumulation Unit means the units credited to each investment option in the Separate Account before the maturity date. Accumulation value means the sum of the amounts You have in the investment option(s) of Our Separate Account under Your inforce contract. This may also be referred to as account value. Annuitant means the person whose life is used to determine the amount and duration of any annuity payments involving life contingencies. The annuitant may not be changed during the annuitant’s lifetime. Annuitization means an election of an annuity payment option. Annuitize means an election to receive regular income payments from Your Contract under one of the annuity payment options. An election to annuitize Your Contract may be irrevocable. If You elect to annuitize Your Contract, You will no longer be able to exercise any liquidity (e.g., withdrawal or surrender) provision that may have previously been available. Beneficiary means the person or persons to whom the Contract’s death benefit will be paid in the event of the death of the owner. Business Day means any day the New York Stock Exchange is open for regular trading. Our business day ends when the New York Stock Exchange closes for regular trading generally 3:00 p.m. Central Time. Contract Anniversary means the same date in each Contract year as the issue date. Contract Month means a month that starts on the same date as the issue date in each month. For this purpose, if the issue date is not a calendar date in every month, then We look forward to the first day of the next calendar month. For example, assume a Contract is issued on January 31st; subsequent Contract months will begin on the first day of each month (March 1, March 31, May 1, May 31, etc.). Contract Quarter means a three-month period that starts on the same date as the issue date in each three-month period. For this purpose, if the issue date is not a calendar date in every month, then We look forward to the first day of the next calendar month.
